
	
		II
		112th CONGRESS
		2d Session
		S. 2163
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2012
			Mr. Conrad introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve Medicare benefits for individuals with kidney disease, and for other
		  purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Kidney Disease Equitable Access, Prevention, and Research
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Providing equitable access to care for individuals with
				kidney disease
					Sec. 101. Improving access to care through improvements in the
				initial survey process for renal dialysis facilities.
					Sec. 102. Providing choice in primary insurer.
					Sec. 103. Protecting individuals with kidney failure from
				unfair practices.
					TITLE II—Supporting research to improve access to high quality
				kidney care
					Sec. 201. Understanding the progression of kidney disease in
				minority populations.
					Sec. 202. Recommendations on dialysis quality and care
				management research gaps.
					Sec. 203. GAO study on transportation barriers to access kidney
				care.
					TITLE III—Improving access to preventive care for individuals
				with kidney disease
					Sec. 301. Improving access to medicare kidney disease
				education.
				
			IProviding
			 equitable access to care for individuals with kidney disease
			101.Improving
			 access to care through improvements in the initial survey process for renal
			 dialysis facilitiesSection
			 1864 of the Social Security Act (42 U.S.C. 1395aa) is amended—
				(1)by redesignating
			 subsection (e) as subsection (f);
				(2)by inserting after
			 subsection (d) the following new subsection:
					
						(e)(1)If the Secretary has
				entered into an agreement with any State under this section under which the
				appropriate State or local agency that performs any survey related to
				determining the compliance of a renal dialysis facility subject to the
				requirements of section 1881(b) and the State licensure survey requirements are
				consistent with or exceed such Federal requirements, the Secretary must accept
				the results of the State licensure survey for purposes of determining Federal
				certification of compliance. In the case of such an initial survey of a renal
				dialysis facility, the Secretary may allow any State to waive the reimbursement
				for conducting the survey under this section if it requests such a
				waiver.
							(2)In the case of a renal dialysis
				facility that has waited for more than 6 months to receive the results of an
				initial survey under this section, the Secretary shall establish a specific
				timetable for completing and reporting the results of the
				survey.
							;
				and
				(3)in subsection (f),
			 as so redesignated—
					(A)by striking
			 Notwithstanding any other provision of law, and inserting
			 (1) Notwithstanding any other provision of law and except as provided in
			 paragraph (2); and
					(B)by adding at the
			 end the following:
						
							(2)The Secretary may assess and collect
				fees for the initial Medicare survey from a renal dialysis facility subject to
				the requirements of section 1881(b) in an amount not to exceed a reasonable fee
				necessary to cover the costs of initial surveys conducted for purposes of
				determining the compliance of a renal dialysis facility with the requirements
				of section 1881(b). Fees may be assessed and collected under this paragraph
				only in such manner as would result in an aggregate amount of fees collected
				during any fiscal year being equal to the aggregate amount of costs for such
				fiscal year for initial surveys of such facilities under this section. A renal
				dialysis facility’s liability for such fees shall be reasonably based on the
				proportion of the survey costs which relate to such facility. Any funds
				collected under this paragraph shall be used only to conduct the initial survey
				of the facilities providing the fees.
							(3)Fees authorized under paragraph (2)
				shall be collected by the Secretary and available only to the extent and in the
				amount provided in advance in appropriations Acts and upon request of the
				Secretary, subject to the amount and usage limitations of such paragraph. Such
				fees so collected are authorized to remain available until
				expended.
							.
					102.Providing
			 choice in primary insurer
				(a)Providing for
			 patient choice
					(1)In
			 generalSection 1862(b)(1)(C) of the Social Security Act (42
			 U.S.C. 1395y(b)(1)(C)) is amended—
						(A)in the last
			 sentence, by inserting and before January 1, 2013, after
			 prior to such date); and
						(B)by adding at the
			 end the following new sentence: Effective for items and services
			 furnished on or after January 1, 2013 (with respect to periods beginning on or
			 after the date that is 42 months prior to such date), clauses (i) and (ii)
			 shall be applied by substituting 42-month for
			 12-month each place it appears in the first
			 sentence..
						(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act. For purposes of determining an individual’s
			 status under section 1862(b)(1)(C) of the Social Security Act (42 U.S.C.
			 1395y(b)(1)(C)), as amended by paragraph (1), an individual who is within the
			 coordinating period as of the date of enactment of this Act shall have that
			 period extended to the full 42 months described in the last sentence of such
			 section, as added by the amendment made by paragraph (1)(B).
					(b)Providing
			 equitable access to insurance for individuals with kidney
			 failureThe Secretary of Health and Human Services shall clarify
			 upon enactment of this Act that the Medicare Secondary Payer rules set forth in
			 section 1862(b)(1)(C) of the Social Security Act (42 U.S.C. 1395y(b)(1)(C)), as
			 amended by this Act, apply to qualified health plans established under section
			 1311(b)(1)(B) of Public Law 111–148 (42 U.S.C. 13031(b)(1)(B)).
				103.Protecting
			 individuals with kidney failure from unfair practices
				(a)In
			 generalSection 1862(b)(1)(C)(ii) of the Social Security Act (42
			 U.S.C. 1395y(b)(1)(C)(ii)) is amended to read as follows:
					
						(ii)may not
				differentiate in the benefits it provides between individuals having end stage
				renal disease and other individuals covered by such plan or issuer on the basis
				of the existence of end stage renal disease, the need for renal dialysis, or in
				any other manner, and such plan—
							(I)shall provide
				adequate, advanced, written notification to patients regarding changes to
				dialysis service benefits, new restrictions on out-of-network access, or
				reductions in rates paid for out-of-network benefits for such services;
							(II)shall allow
				patients to continue using their existing provider or facility of such services
				for at least 24 months following the date of notice of any change by the plan
				or issuer in the dialysis services network of the plan or issuer;
							(III)shall hold
				patients harmless from provider network changes with respect to such services
				if such changes require unreasonable drive time or disrupt the
				physician-patient relationship;
							(IV)may not restrict
				the duration or number of dialysis sessions for patients, such as based on a
				fixed number of treatments per week, to less than the number for which payment
				may be made pursuant to section 1881(b)(1);
							(V)may not require
				assignment of benefits for such services;
							(VI)shall ensure that
				out-of-pocket payments for such services apply to the medicare part C
				out-of-pocket maximums and not treated as routine for purposes of calculating
				beneficiary copayments;
							(VII)may not deny or
				limit coverage for patients for such services if premiums, copayments, or other
				payments are made by third parties on their behalf; and
							(VIII)shall meet
				minimum network adequacy standards specified by the Secretary with respect to
				such
				services;
							.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to group
			 health plans as of January 1, 2014.
				IISupporting
			 research to improve access to high quality kidney care
			201.Understanding
			 the progression of kidney disease in minority populationsNot later than one year after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 complete a study (and submit a report to Congress) on—
				(1)the social,
			 behavioral, and biological factors leading to kidney disease; and
				(2)efforts to slow
			 the progression of kidney disease in minority populations that are
			 disproportionately affected by such disease.
				202.Recommendations
			 on dialysis quality and care management research gapsNot later than 2 years after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to Congress a report regarding the research gaps with respect to the
			 development of quality metrics and care management metrics for patients with
			 end-stage renal disease, including pediatric and home dialysis patients. Such
			 report shall include recommendations about undertaking research to fill such
			 gaps and prioritizing such research.
			203.GAO study on
			 transportation barriers to access kidney care
				(a)In
			 GeneralThe Comptroller General of the United States shall
			 conduct an evaluation of the transportation barriers facing dialysis patients
			 that result in less than 100 percent compliance with their plan of care under
			 the Medicare program.
				(b)Specific Matters
			 EvaluatedIn conducting the evaluation under subsection (a), the
			 Comptroller General shall examine—
					(1)the costs
			 associated with providing dialysis services;
					(2)the number and
			 characteristics of patients who miss at least 2 dialysis treatments during a
			 month or have shortened treatments because of barriers to transportation;
			 and
					(3)the potential
			 sources of providing dialysis patients with such transportation
			 services.
					(c)ReportNot
			 later than the date that is 6 months after the date of the enactment of this
			 Act, the Comptroller General shall submit to Congress a report on the study
			 conducted under subsection (a) together with recommendations for such
			 legislation and administrative action as the Comptroller General determines
			 appropriate.
				IIIImproving access
			 to preventive care for individuals with kidney disease
			301.Improving
			 access to medicare kidney disease education
				(a)In
			 generalSection 1861(ggg)(2) of the Social Security Act (42
			 U.S.C. 1395x(ggg)(2)) is amended—
					(1)by striking
			 subparagraph (B); and
					(2)in subparagraph
			 (A)—
						(A)by striking
			 (A) after (2);
						(B)by striking
			 and at the end of clause (i);
						(C)by striking the
			 period at the end of clause (ii) and inserting ; and;
						(D)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and
						(E)by adding at the
			 end the following:
							
								(C)a renal dialysis
				facility subject to the requirements of section 1881(b)(1) with
				personnel—
									(i)who provide the
				services described in paragraph (1); and
									(ii)that include a
				physician (as defined in subsection (r)(1)) or a physician assistant, nurse
				practitioner, or clinical nurse specialist (as defined in subsection
				(aa)(5)).
									.
						(b)Payment to Renal
			 Dialysis FacilitiesSection 1881(b) of such Act (42 U.S.C.
			 1395rr(b)) is amended by adding at the end the following new paragraph:
					
						(15)For purposes of paragraph (14), the
				single payment for renal dialysis services under such paragraph shall not take
				into account the amount of payment for kidney disease education services (as
				defined in section 1861(ggg)). Instead, payment for such services shall be made
				to the renal dialysis facility on an assignment-related basis under section
				1848.
						.
				(c)Providing
			 education services to individuals with kidney failureSection
			 1861(ggg)(1)(A) of the Social Security Act (42 U.S.C. 1395x(ggg)(1)(A)) is
			 amended—
					(1)by inserting
			 or stage V after stage IV; and
					(2)by inserting
			 and who is not receiving dialysis services after chronic
			 kidney disease.
					(d)Effective
			 DateThe amendments made by this section apply to kidney disease
			 education services furnished on or after January 1, 2013.
				
